FILED
                            NOT FOR PUBLICATION                             JUL 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10383

               Plaintiff - Appellee,             D.C. No. 4:10-cr-03010-DCB

  v.
                                                 MEMORANDUM *
MEGAN STEVENSON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Roger T. Benitez, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Megan Stevenson appeals from the 27-month custodial sentence and 60-

month supervised release term imposed following her guilty-plea conviction for

conspiracy to possess with intent to distribute approximately 60 kilograms of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
marijuana, in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(C), and

possession with intent to distribute approximately 60 kilograms of marijuana, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Stevenson contends that the district court procedurally erred by imposing a

60-month supervised release term without explaining the reasons for the upward

variance. The district court did not plainly err. See U.S. v. Carty, 520 F.3d 984,

992 (9th Cir. 2008) (en banc) ( “[A]dequate explanation in some cases may . . . be

inferred from the PSR or the record as a whole.”).

      Stevenson also contends that the district court erred by denying her a

minimal role adjustment under U.S.S.G. § 3B1.2. The district court did not err by

comparing her to the hypothetical average courier to determine if any mitigating

role adjustment was warranted, nor did it err by denying a minimal role

adjustment. See United States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir.

2011); see also United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir. 2006).

      The record does not support Stevenson’s remaining contentions of

procedural error.

      Stevenson finally contends that her sentence is substantively unreasonable

because the many mitigating factors in her case warranted a below-Guidelines


                                          2                                    11-10383
sentence. The sentence imposed, including the 60-month term of supervised

release, is substantively reasonable in light of the totality of the circumstances and

the 18 U.S.C. § 3553(a) sentencing factors. See Gall v. United States, 552 U.S. 38,

51 (2007).

      AFFIRMED.




                                           3                                     11-10383